United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2544
                                   ___________

Anvarjon Zakirov; Fazilatkhon          *
Kasimova; Abrorjon Akhmadjonov,        *
                                       *
             Petitioners,              *
                                       * Petition for Review of an
       v.                              * Order of the
                                       * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: May 1, 2012
                                Filed: May 4, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Uzbekistan citizens Anvarjon Zakirov, his wife Fazilatkhon Kasimova, and
their son Abrorjon Akhmadjonov petition for review of an order of the Board of
Immigration Appeals (BIA) denying their motion to reconsider an earlier decision.
After careful review, we conclude that the BIA did not abuse its discretion in denying
petitioners’ motion. See Kipkemboi v. Holder, 587 F.3d 885, 890-91 (8th Cir. 2009)
(standard of review). In addition, we find no merit to petitioners’ due process
argument. See Banat v. Holder, 557 F.3d 886, 893 (8th Cir. 2009) (applicant must
show that alleged due process error was prejudicial or had potential for affecting
outcome). Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-